Citation Nr: 0533974	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-20 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Illiana Health Care System in 
Danville, Illinois


THE ISSUE

Entitlement to reimbursement of unauthorized emergency 
medical expenses for the period from June to July 2003.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September to December 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 decision of the Department of 
Veterans Affairs (VA) Illiana Health Care System (VAHCS) in 
Danville, Illinois.  This decision, the VAHCS denied 
entitlement to reimbursement of unauthorized emergency 
medical expenses for the period from June to July 2003.

A hearing was held in June 2005 at the VA Regional Office in 
Portland, Oregon, before a traveling Veterans Law Judge (VLJ) 
from the Board.  The VLJ that conducted this hearing will 
make the final determination in this appeal.


FINDINGS OF FACT

1.  The veteran was involved in a motor vehicle accident that 
required hospitalization and emergency medical treatment at a 
private facility from June to July 2003.

2.  The veteran received third party reimbursement for his 
June to July 2003 medical expenses from his motor vehicle 
insurance plan.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement of unauthorized 
emergency medical expenses have not been met.  38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. § 17.1000-08 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in January, April, and August 2004.  By means of these 
letters, the appellant was told of the requirements to 
establish entitlement to reimbursement of unauthorized 
emergency medical expenses.  He was advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to the VAHCS.  A Statement 
of the Case (SOC) issued in April 2004 and Supplemental 
Statement of the Case (SSOC) issued in August 2004, informed 
him of the applicable law and regulations, the evidence 
reviewed in connection with his claim by VA, and the reasons 
and bases for VA's decision.  The VCAA notification letters 
were issued after the initial adverse determination.  
However, this deficiency was corrected as the Agency of 
Original Jurisdiction (AOJ) had the opportunity to 
readjudicate this claim after the issuance of the VCAA 
letters.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA. 

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The only 
treatment the veteran has identified as pertinent was at a 
private facility in June and July 2003.  Medical records from 
this hospitalization have been obtained and associated with 
the claims file.  VA has also obtained the relevant 
itemization of the medical charges and evidence regarding 
third party/insurance reimbursement.  The veteran was 
provided the opportunity to testify before a VLJ from the 
Board in June 2005, and a transcript of this hearing has been 
associated with the claims file.  Thus, further development 
for pertinent evidence is unwarranted.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As the current 
claim can be decided as a matter of law, there is no need for 
any medical opinion regarding the veteran's hospitalization 
in June and July 2003. 

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all evidence obtainable by VA has been associated 
with the claims file, the Board finds that the duty to assist 
has been fulfilled and any error in the duty to notify would 
in no way change the outcome of the below decision.  The 
notification provided to the appellant in the letters, SOC, 
and SSOC discussed above provided sufficient information for 
a reasonable person to understand what information and 
evidence was needed to substantiate the claim on appeal.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

A semi-trailer truck struck the motorcycle the veteran was 
riding on June 5, 2003.  He sustained severe facial bone 
fractures and a possible C4 spinous process fracture.  He 
required emergency medical treatment at a local private 
hospital that included a tracheotomy, repair of a lacerated 
finger, and repair of the severe fractures of his facial 
bones.  He apparently was released from this hospitalization 
on July 2, 2003.  Charges for this hospitalization amounted 
to $157,678.43.  In November 2003, the veteran's private 
vehicular insurance reimbursed him $5,000.00 due to the 
medical expenses he sustained from the June 2003 accident.

In order to receive reimbursement for unauthorized medical 
treatment, a claimant must be an active VA healthcare 
participant who is personally liable for emergency treatment 
furnished him or her in a non-VA facility.  38 U.S.C.A. 
§ 1725(b)(1), (2); 38 C.F.R. § 17.1002(e), (f).  A claimant 
is personally liable for emergency treatment furnished at a 
non-VA facility if he or she:  1) is financially liable to 
the provider of emergency treatment; 2) has no entitlement to 
care or services under a health-plan contract; 3) has no 
other contractual or legal recourse against a third party 
that would, in whole or in part, extinguish such liability; 
and 4) is not eligible for reimbursement for medical care or 
services under 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725(b)(3); 
38 C.F.R. § 17.1002(g), (h), (i).

The term "health-plan contract" includes an insurance 
policy or contract; medical or hospital service agreement, 
membership or subscription contract (or similar arrangement 
under which health services for individuals are provided or 
the expenses of such services are paid); an insurance program 
described or established under the laws governing the Social 
Security Administration; a state plan for medical assistance; 
a workers' compensation law or plan; or, reimbursement under 
a law of a state or political subdivision.  38 U.S.C.A. 
§ 1725(f)(2); 38 C.F.R. § 17.1001(a).  The term "third 
party" means a federal entity, a state or political 
subdivision of a state, an employer or employer's insurance 
carrier, an automobile accident reparations insurance 
carrier, or a person or entity obligated to provide (or pay 
the expenses of) health services under a health-plan 
contract.  38 U.S.C.A. § 1725(f)(3); 38 C.F.R. § 17.1001(b).

The emergency medical treatment provided in June and July 
2003 was not for a service connected disability, and there is 
no allegation that these injuries had been aggravated by a 
service-connected disability.  There is no evidence or 
allegation that the veteran has a permanent total disability 
arising from any service-connected disabilities.  See 
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  Therefore, the 
application of the provisions at 38 U.S.C.A. § 1725 is 
appropriate to this case.

The evidence is clear that the veteran received a third party 
reimbursement from his vehicular accident policy towards his 
medical expenses incurred in June and July 2003.  This 
payment prohibits, as a matter of law, under 38 U.S.C.A. 
§ 1725 any VA reimbursement for his medical expenses arising 
from the June 2003 motorcycle accident.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).  The veteran has 
contended that this small amount was required to maintain his 
daily living expenses while recovering from his motorcycle 
accident and that it did not cover all of his emergency 
charges.  While the Board sympathizes with this circumstance, 
it is clearly prohibited from awarding any monetary benefits 
that are not authorized under the appropriate law and 
regulation.  38 U.S.C.A. § 7104(c).  Unfortunately, the 
veteran's claim for reimbursement for unauthorized emergency 
medical expenses must be denied.


ORDER

Entitlement to reimbursement for emergency medical expenses 
for the period from June to July 2003 is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


